Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 29 December 2020 has been entered.

Status of Claims
Claims 1-3, 6 and 7 are pending.
Claims 1 and 2 are withdrawn from consideration.
	Claims 3, 6 and 7 are rejected.
	Claim 3 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application claims benefit of 62/360,971, 07/12/2016.


Claim Objections
	The objections to Claims 3 and 4, in the Final Office Action mailed 29 September 2020, are withdrawn in view of Applicants' amendment received 29 December 2020, in which the cited claims were amended or canceled.

Claim 3 is objected to because of the following informalities:
Claim 3 recites: “…, wherein the therapeutic intervention guidance includes an information about therapeutic efficacy of topical pharmaceuticals, systemic pharmaceuticals, behavioral corrections, environment environmental controls, and a food intake”, which should read: “…, wherein the therapeutic intervention guidance includes information about therapeutic efficacy of topical pharmaceuticals, systemic pharmaceuticals, behavioral corrections, environment environmental controls, and food intake.”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
The rejection of Claims 3-7 under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter, because the claims do not recite something significantly different from a judicial exception nor provide additional elements that integrate the judicial exception into a practical application, in the Final Office Action 
According to Step2A, Prong Two, if the claims recite additional elements that integrate the judicial exception into a practical application, the claim is not directed to a judicial exception, and the claimed subject matter qualifies as patent eligible subject matter under 35 USC §101. In the instant case, the amended claim recites treating a subject with a topical calcineurin inhibitor (TCI) after the measurement of the subject’s skin surface moisture level and trans-epidermal water loss (TEWL) level has determined that said subject is in need of intervention guidance. Therefore, the claims recite additional elements that integrate the judicial exception into a practical application.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 3, 6 and 7 under 35 U.S.C. §103 as being unpatentable over Kelleher et al. as evidenced by NHS in view of Berndt et al., and Sidbury et al., in the Final Office Action mailed 29 September 2020, is withdrawn in view of Applicants' amendment received 29 December 2020.
The rejection of Claims 4 and 5 under 35 U.S.C. §103 as being unpatentable over Kelleher et al. as evidenced by NHS in view of Berndt et al., and Sidbury et al., as applied to claims 3, 6 and 7 above, and further in view of Polanska et al., in the Final Office Action mailed 29 September 2020, is withdrawn in view of Applicants' amendment received 29 December 2020.



The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 3, 6 and 7 are rejected under 35 U.S.C. §103 as being unpatentable over Polanska et al. ((2013) Videosurgery Miniinv. 8(3): 192-199) in view of Hong et al. ((2011) Semin. Cutan. Med. Surg. 30: 71-86).


Polanska et al. addresses some of the limitations of claim 3, and the limitations of claims 6 and 7.
Regarding claims 3 and 6, Polanska et al. shows a study to assess the skin barrier function and inflammation within the skin of atopic dermatitis (AD) patients. Noninvasive bioengineering methods were performed within active lesions as well as within surrounding skin areas without any signs of eczema and compared to normal skin of healthy controls (pg. 193, column 1, para. 2). [Claim 3] [A method of providing a therapeutic intervention guidance for atopic eczema]).
All AD patients underwent two assessments with a 3 or 4 week interval depending on the type of therapy (before and after therapy). During each visit clinical evaluation was based on an EASI (eczema area and severity index) score, and 4 different noninvasive measurements were performed (pg. 193, column 2, last para.). The noninvasive measurements include measurement of passive diffusion of water through the SC (stratum corneum) (TEWL) with a Tewameter TM 300 (pg. 194, column 1, para. 3). A corneometer CM 825 determined the electrical capacitance moisture. This instrument is designed to assess hydration of SC (corneometry) (pg. 194, column 1, para. 4 [Claim 3] [simultaneously measuring simultaneously measuring a skin surface moisture level and a Trans-Epidermal Water Loss (TEWL) value of a subject to track skin functions of the subject]).

Forty-five patients with localized lesions underwent topical therapy with the use of calcineurin inhibitors (tCI) or glucocorticosteroids during the next 3 weeks (pg. 193, column 2, para. 1 and pg. 194, Table I [Claim 3] [providing the therapeutic intervention guidance based on the comparison, treating the subject with a topical calcineurin inhibitor (TCI) when the skin surface moisture level and the TEWL value enter a pre-determined alarming zone] [Claim 6]).
The average value of TEWL decreased significantly after therapy. Skin barrier function of AD patients reached the same status as healthy control skin only with uninvolved regions after therapy (pg. 196, column 2, para. 2). The mean water hydration of the control group was higher than in AD patients in relation to the measure before and after therapy of lesional skin as well as nonlesional skin (pg. 195, column 2, para. 2 [Claim 3] [stopping treating the subject with the TCI when the skin surface moisture level and the TEWL value are in a normal range, wherein the therapeutic intervention guidance includes an information about therapeutic efficacy of topical pharmaceuticals]).


	Polanska et al. also teaches that the described study confirms previous reports that TEWL and corneometry are useful to detect subclinical skin disturbances (pg. 198, column 1, para. 1).
	That is, both TEWL and corneometry can be useful in diagnosing asymptomatic skin disturbances.

	Polanska et al. does not show: 1) wherein the therapeutic intervention guidance includes information about systemic pharmaceuticals, behavioral corrections, environmental controls, and food intake [Claim 3].
	
	Hong et al. provides motivation for including information about systemic pharmaceuticals, behavioral corrections, environmental controls, and food intake as part of therapeutic guidance for atopic dermatitis (AD)/eczema, treatments for AD being shown by Polanska et al., by way of addressing the limitations of claim 3.
	Hong et al. teaches the various topical, systemic, and complementary and alternative therapies, as well as providing a therapeutic ladder for optimized long-term control of itch in atopic dermatitis (AD). Patient education and a therapeutic regimen to help patients cope with the itch and eczema are important adjuvant strategies for long-term managements (pg. 71, Abstract [nexus to Polanska et al.] [A method of providing a therapeutic intervention guidance for atopic eczema]).
Staphylococcus aureus, which is the predominant microorganism in AD lesions. In general, systemic antibiotics are considered important for treating exacerbations of AD (pg. 73, column 2, para. 1 [systemic pharmaceuticals]).
Psychological interventions used in AD often focus on relaxation and maintaining control over the desire to scratch when one feels itchy. A randomized controlled trial showed that AD patients receiving cognitive-behavioral therapy or combined education and cognitive-behavioral treatment demonstrated significantly decreased itching intensity and scratching behavior after one year. Supporting patients to learn to manage their stress and resultant scratching behavior may lead to disease improvement and the better prevention of relapses (pg. 79, column 1, lines 1-4 and para. 1 [behavioral corrections]).
Exogenous factors, such as contact with wool, can elicit pruritis in AD. It is recommended that patients avoid wool and wear fabrics like cotton. Climate, environmental and seasonal changes have been known to affect patients with AD. Aeroallergens, such as dust mites, pollen, and animal exposure are potential triggers of AD and have been shown to cause eczematous reaction with patch testing. Some authors have recommended dust mite reduction measures, including dust mite mattress encasings and hot washing and drying of sheets and pillow every 6-8 weeks (pg. 73, column 1, para. 1 thru 2 [environmental controls]).
Food allergies are a controversial trigger for AD. Food allergies can potentially exacerbate AD in two ways. Should food allergy be suspected as a trigger for AD, 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of providing a therapeutic intervention guidance for atopic eczema, as shown by Polanska et al., by including in the therapeutic intervention guidance information about systemic pharmaceuticals, behavioral corrections, environmental controls, and food intake [Claim 3] (i.e., aside from information about the therapeutic efficacy of topical pharmaceuticals, which is shown by Polanska et al.), with a reasonable expectation of success, because Hong et al. teaches that there are several external triggers (i.e., non-genetic influences) that exacerbate atopic dermatitis/atopic eczema, which, in turn, can be ameliorated via administration of systemic pharmaceuticals, education regarding behavioral corrections, and manipulation of a subject’s environment and food intake (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Hong et al. teaches that the implementation of a ‘therapeutic ladder’ for the treatment of AD-associated pruritis can be optimized in order to effect long term control of itch in AD patients (pg. 71, Abstract and pg. 72, Table 1). Table 1 shows a series of first line, second line and third line interventions for controlling AD and/or controlling itch associated with AD (pg. 72, Table 1). That is, the integration of a variety of therapeutic approaches that include use of systemic pharmaceuticals, and patient education with regard to behavior corrections, environmental controls and food 
It would have been further obvious to have incorporated the measurement of trans-epidermal water loss (TEWL) and skin moisture (corneometry) into a diagnostic method for determining atopic eczema, with a reasonable expectation of success, because Polanska et al. shows the comparison of these measurements to lesional AD sites, nonlesional (i.e., asymptomatic) AD sites and healthy (normal) skin, and shows that TEWL and corneometry can be useful in detecting subclinical (i.e., asymptomatic) skin disturbances. Therefore, it would be obvious to one of ordinary skill in the art of skin health diagnostics to use these measurement protocols in order to determine if a subject is in need of treatment for AD or an incipient case of AD (MPEP 2143 (I)(A,G) and (MPEP 2144 (I)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 5-6, filed 29 December 2020, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 3 was amended.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 29 December 2020 has been entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651